On Motions for Rehearing.
By appellees’ motion for rehearing it is stated that the only property subject to the homestead exemption is the undivided one-half interest of L. C. Vaughan, deceased, in the 253-acre tract of land in question; and that by their pleadings they asked that only such one-half undivided interest be set aside as exempt homestead property. This claim is based upon the fact that, after the death of Mrs. Vaughan, the children conveyed. their one-half interest, inherited from the mother, in the 253 acres of land to their father, who after obtaining a loan on the 253-acre tract reconveyed the undivided one-half interest to his children. We were mistaken in the view that the parties regarded these conveyances as simulated and that the homestead remained in 200 acres of the 253 acres of land described. Appellees did not so regard the conveyances, and considered that the only property belonging to L. C. Vaughan at the time of his death was the one-half undivided interest in the 253-acre tract. Accordingly, we reform and affirm the judgment of the District Court so as to unconditionally set aside as exempt homestead property, not subject to the debt of appellant, the undivided one-half interest owned by L. C. Vaughan at the time of his death in the 253 acres of land described in the judgment of the District Court, and as so reformed the judgment of the trial court is affirmed.
The motion of appellees for a rehearing is granted as above stated; and the motion of appellant for a rehearing is overruled.
Appellees’ motion granted.
Appellant’s motion overruled.